Citation Nr: 0015437	
Decision Date: 06/12/00    Archive Date: 06/22/00

DOCKET NO.  99-02 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to increased evaluation for the residuals of 
a chemical burn of the right wrist, currently evaluated as 10 
percent disabling. 

2.  Entitlement to an increased (compensable) evaluation for 
skin graft donor site scars of the left thigh. 

3.  Entitlement to an effective date earlier than January 9, 
1998, for a 10 percent evaluation for the residuals of a 
chemical burn of the right wrist. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to April 
1969 .

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho. 


REMAND

Initially, the Board notes that the veteran's claims are well 
grounded.  Therefore, VA has a duty to assist the veteran in 
the development of the facts pertinent to the claims.  38 
U.S.C.A. § 5107(a); 38 C.F.R. § 3.103 (1999). 

Service medical records included in the claims folder include 
a hospital summary of the veteran's hospitalization at the 
U.S. Naval Hospital in Bethesda, Maryland.  This summary 
notes that the veteran sustained a chemical burn on the volar 
aspect of his right wrist in January 1969 while in Vietnam.  
He was treated a battalion hospital for one week before being 
transferred to the USS REPOSE where he underwent skin 
grafting before being air evacuated to the U.S. Naval 
Hospital in Bethesda, Maryland.  He had a healing 5x5 cm 
diamond-shaped skin graft on the volar aspect of the right 
wrist and a healing donor site on the left lower extremity.  
He was discharged to duty in March 1969.  The service medical 
records of the veteran's treatment in Vietnam and on the USS 
REPOSE are not of record.

Although the RO has in its rating decisions treated the scar 
of the veteran's right wrist as a second degree burn scar, 
neither the service medical records nor any other medical 
evidence of record, including the report of the veteran's 
most recent VA examination in May 1998, indicates the degree 
of the burn of the veteran's right wrist.  The Board further 
notes that the May 1998 examination was not performed by a 
physician, and the claims folder was not made available to 
the examiner.  Therefore, the Board believes that further 
development of the record to obtain additional service 
medical records and another VA examination is needed.

During the May 1998 VA examination, the veteran indicated 
that his residuals of a chemical burn of the right wrist and 
donor site scars of the left thigh become irritated, itchy 
and bumpy when he is exposed to prolonged heat in the summer 
months.  The examiner indicated that during the summertime, 
the veteran engaged in extensive chemical spraying and that 
he wore rubber gloves and a uniform which caused his skin to 
itch.  The examiner noted that the scar on the right wrist 
would sometimes become darker in color.  Although the 
appellant was found to have been asymptomatic at the time of 
the May 1998 VA examination, the Board observes that the 
veteran's service-connected right wrist and left thigh 
disabilities are intermittently active in nature and involve 
flare-ups during hot conditions.  Therefore, the VA 
examination should be scheduled for a time when the scars are 
most likely to be symptomatic.  See Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994).  

The veteran also indicated at the May 1998 VA examination 
that he occasionally seeks treatment for the service-
connected disabilities from a private physician in Coeur 
d'Alene, Idaho.  Records of this alleged treatment have not 
been obtained by the RO.  In order to comply with the VA's 
duty to assist the veteran as noted above, the RO should 
attempt to secure these records and associate them with the 
claims folder.  

Concerning the veteran's claim for an effective date earlier 
than January 9, 1998, for the 10 percent evaluation assigned 
to the residuals of a chemical burn of the right wrist, the 
appellant's representative argued during the July 1999 
hearing at the Boise, Idaho RO that there was a conflict in 
the medical evidence of record regarding the size of the 
involvement of the right wrist.  In this regard, the 
representative maintained that when the appellant was 
examined during service in 1969, the scar of the right wrist 
was noted to have been 5x5 centimeters in length as compared 
to 6x6.5 centimeters reported during a May 1998 VA 
examination.  The veteran's representative argued that since 
the burn scar of the right wrist did not grow in size over 
the years, the measurements performed in 1969 were incorrect 
and that the 10 percent evaluation assigned to the burn scar 
of the right wrist should be effective from 1969.  In support 
of his earlier effective date claim, the veteran testified 
during the July 1999 hearing that he had received treatment 
for his burn scar of the right wrist from 1975-1976 at the VA 
Medical Center (VAMC) in Spokane, Washington.  As these 
records could be supportive of the veteran's claim for an 
earlier effective date for the 10 percent evaluation, the RO 
should attempt to obtain these records and associate them 
with the claims folder. 

At his hearing in July 1999, the veteran raised a new issue 
when he related that he believed there was clear and 
unmistakable error (CUE) in the original November 1969 rating 
decision, wherein the RO granted service connection for the 
veteran's residuals of a chemical burn of the right wrist and 
skin graft donor site scars of the left thigh and assigned 
each disability a noncompensable evaluation.  

In light of these circumstances, this case is REMANDED for 
the following actions:

1.  The RO should request that the 
veteran provide the names, addresses and 
approximate dates of treatment for all VA 
and non-VA health care providers who may 
possess additional records pertinent to 
his claims.  When the requested 
information and any necessary 
authorization are received, the RO should 
attempt to obtain a copy of all indicated 
records.  In any event the RO should 
attempt to secure all records pertaining 
to treatment of the veteran from 1975-
1976 at the VAMC in Spokane, Washington. 

2.  The RO should take appropriate steps 
to obtain any available service medical 
records pertaining to treatment of the 
veteran for the burn of the right wrist 
at the battalion hospital in Vietnam and 
on the USS REPOSE.

3.  When the above development has been 
completed, the RO should schedule the 
veteran for a VA examination of his 
residuals of a chemical burn of the right 
wrist and skin graft donor site scars of 
the left thigh.  The examination should 
be performed by a physician, if 
available, and the examination should be 
scheduled for a time when the conditions 
are most likely to be symptomatic.  If 
feasible, the examiner should identify 
the degree of the chemical burn incurred 
in service.  The examiner should 
specifically identify the size of each of 
the scars.  The examiner should identify 
any evidence of exfoliation, exudation, 
itching, and crusting.  The examiner 
should indicate whether the scars are 
poorly nourished with repeated ulceration 
and whether they are tender and painful 
on objective demonstration.  In addition, 
any functional impairment of the 
veteran's right wrist or left thigh 
resulting from the service-connected 
disabilities should be specifically 
identified.  The claims folder must be 
made available to and reviewed by the 
examiner.  The examination report must be 
typed. 

4.  The RO should review the examination 
report to determine if it is in 
compliance with this REMAND.  If 
deficient in any manner, it should be 
returned, along with the claims file, for 
corrective action.

5.  Thereafter, the RO should undertake 
any other indicated development, 
adjudicate the issue of whether there was 
clear and unmistakable error in the 
November 1969 rating decision evaluating 
the veteran's service-connected 
disabilities as noncompensable, and 
readjudicate the issues on appeal.  The 
RO should also consider whether the case 
should be forwarded to the Director of 
the VA Compensation and Pension Service 
for extra-schedular consideration.  

6.  If the benefits sought on appeal are 
not granted to the veteran's satisfaction 
of if a timely notice of disagreement is 
received with respect to any other 
matter, the RO should issue a 
supplemental statement of the case and 
provide the veteran and his 
representative with an appropriate 
opportunity to respond.  The veteran 
should be informed of the requirements to 
perfect an appeal with respect to any new 
issue addressed in the supplemental 
statement of the case.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  No action is 
required of the veteran until he is otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 




remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


